Title: From Thomas Jefferson to William Branch Giles, 23 February 1807
From: Jefferson, Thomas
To: Giles, William Branch


                        
                            Feb. 23. 07.
                        
                        Th: Jefferson presents his thanks to mr Giles for the suggestions of the other day as to mr Pease, as he is
                            always thankful to his friends for any information which may enable him to do for the best. he has made enquiry as to the
                            fact of mr Pease’s being interested in the Yazoo claim, and is assured that he is not interested a cent either directly
                            or indirectly in that claim, nor has a connection in the world interested in it except the P.M. Genl. with whom he is
                            connected by marriage: that he owns a small farm in Connecticut, 100. acres of wild land on L. Erie, & has not a
                            particle of interest in any other lands in the world. he is known to Th:J. as a very honest man and qualified as a
                            scientific one much beyond any other person who would accept the office. it requires a person of high astronomical knolege
                            to lay off the parallels & meridians truly. he salutes mr Giles with affection & respect.
                    